Citation Nr: 1632359	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-40 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to herbicides and/or ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has alleged that his chronic lymphocytic leukemia is due to ionizing radiation.  Specifically, he has stated that in September 1971 he was deployed to the Aleutian Islands to provide coastal guard to prevent the disruption of the Cannikin Detonation at Amchitka Island and that on November 6th, 1971, he was 38 miles from the blast site.  Pursuant to 38 C.F.R. § 3.311(a)-(b), VA is obligated to obtain a radiation dose assessment.  As such, the claim must be remanded for further development.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his exposure to ionizing radiation.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain any outstanding records from the appropriate repositories which may indicate radiation exposure activity.

3.  After all available records have been obtained concerning the Veteran's radiation exposure the claims should be processed through the Under Secretary for Health and Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

